Exhibit 99.1 QUICKSILVER GAS SERVICES LP PRO FORMA CONDENSED FINANCIAL INFORMATION AND NOTES UNAUDITED Quicksilver Gas Services LP (“KGS”) is a master limited partnership engaged in the business of gathering and processing natural gas and NGLs.We own assets in the Fort Worth Basin located in North Texas which consist of a pipeline system, referred to as the Cowtown Pipeline, and two natural gas processing facilities in Hood County, Texas, referred to as the Cowtown Plant and the Corvette Plant.
